Slip Op. 15-

                 UNITED STATES COURT OF INTERNATIONAL TRADE


PLASTICOID MANUFACTURING INC.,              :

                           Plaintiff,       :

                      v.                    :         Court No. 12-00407

UNITED STATES,                              :

                           Defendant.       :


                                 ORDER OF DISMISSAL

        Upon consideration of Plaintiff’s submission of March 25, 2015, which advises that
Plaintiff’s ownership has changed and that the successor entity, FSM Technologies, has not filed
comments on the U.S. Department of Commerce’s Draft Results of Redetermination Pursuant to
Court Remand (dated March 18, 2015) and does not plan to pursue this action; and after conferring
with both parties, and with their consent, it is hereby

      ORDERED that this action is dismissed with prejudice, with each party to bear its own
expenses; and it is further

      ORDERED that Defendant’s Consent Motion to Stay or Suspend Remand Redetermination
Schedule is denied as moot.



                                                      /s/ Delissa A. Ridgway
                                                          Delissa A. Ridgway
                                                                 Judge

  Dated: $SULO
       New York, New York